     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 1 of 6 Page ID #:460



       Bethany Stevens (SBN 245672)
 1     bstevens@wscllp.com
       Amanda Walker (SBN 252380)
 2     awalker@wscllp.com
       WALKER STEVENS CANNOM LLP
 3     500 Molino Street, Suite 118
       Los Angeles, California 90013
 4     Telephone: (213) 712-9145
       Fax: (213) 403-4906
 5
       Michael Ng (SBN 237915)
 6     michael.ng@kobrekim.com
       Daniel Zaheer (SBN 237118)
 7     daniel.zaheer@kobrekim.com
       KOBRE & KIM LLP
 8     150 California Street, 19th Floor
       San Francisco, California 94111
 9     Telephone: (415) 582-4800
10     (Additional Counsel on next page)
11     Attorneys for Petitioner
       Shanghai Lan Cai Asset
12     Management Co, Ltd.
13

14                             UNITED STATES DISTRICT COURT
15                           CENTRAL DISTRICT OF CALIFORNIA
16                                        WESTERN DIVISION
17
       SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
18
       MANAGEMENT CO, LTD.,
19                                                    PETITIONER’S EX PARTE
                            Petitioner,               APPLICATION FOR EXTENSION
20
                                                      OF TIME TO FILE REPLY BRIEF;
21     v.                                             MEMORANDUM IN SUPPORT
22
       JIA YUETING,                                   Hon. S. James Otero
23
                            Respondent.
24

25

26

27

28     _____________________________________________________________________________________________
             PETITIONER’S EX PARTE APPLICATION FOR EXTENSION OF TIME TO FILE REPLY BRIEF
     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 2 of 6 Page ID #:461




 1     Christopher Cogburn (admitted pro hac vice)
       christopher.cogburn@kobrekim.com
 2     KOBRE & KIM LLP
       800 Third Avenue
 3     New York, New York 10022
       Telephone: (212) 488 1200
 4
       John Han (admitted pro hac vice)
 5     john.han@kobrekim.com
       KOBRE & KIM
 6     3 Garden Road
       ICBC Tower, Unit 601
 7     Central, Hong Kong SAR
       Telephone: +852 2127 3291
 8
       Attorneys for Petitioner
 9     Shanghai Lan Cai Asset
       Management Co, Ltd.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            PETITIONER’S EX PARTE APPLICATION FOR EXTENSION OF TIME TO FILE REPLY BRIEF
     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 3 of 6 Page ID #:462



       TO THE HONORABLE COURT:
 1           Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) hereby
 2     applies, on an ex parte basis pursuant to Local Rule 7-19, for an order extending the
 3     time for SLC to file a reply brief in support of the Petition (Dkt. No. 1) by 21 days
 4     to April 1, 2019. This is SLC’s first request for an extension of time in this case. As
 5     further explained in SLC’s Memorandum in support of this application, good cause
 6     exists to grant the requested extension because SLC requires additional time to
 7     collect and arrange for the translation of Chinese documents necessary to address
 8     arguments raised in Respondent’s Opposition (Dkt. No. 25, filed March 4, 2019).
 9           Counsel for Respondent is: Daniel Scott Schecter (daniel.schecter@lw.com)
10     and R. Peter Durning, Jr. (peter.durning@lw.com), of Latham & Watkins, LLP,
11     10250 Constellation Boulevard, Suite 1100, Los Angeles, California 90067,
12     Telephone: (424) 653-5500. Counsel for SLC contacted counsel for Jia by e-mail
13     prior to this filing, to ask whether Jia would stipulate to an extension of time for SLC
14     to file its Reply. In response, Counsel for Respondent indicated that he will not
15     consent to the time extension for the Reply but will consent to an extension of time
16     for SLC to file “translated versions of Chinese documents … and would ask the court
17     to wait until the record is supplemented with the translated versions before deeming
18     the motion fully briefed.”
19     Dated: March 7, 2019             KOBRE & KIM LLP
20

21                                      By: /s/ Christopher Cogburn
22
                                        Attorneys for Petitioner
23                                      Shanghai Lan Cai Asset Management Co, Ltd.
24

25

26

27

28                                               1
            PETITIONER’S EX PARTE APPLICATION FOR EXTENSION OF TIME TO FILE REPLY BRIEF
     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 4 of 6 Page ID #:463




 1
              MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION

 2
             Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”)

 3
       respectfully requests that the deadline for it to file a reply memorandum (the

 4
       “Reply”) in support of the Petition (Dkt. No. 1) be extended by 21 days to April 1,

 5
       2019. This is SLC’s first request for an extension of time in this case. Counsel for

 6
       Respondent Jia Yueting (“Jia”) has indicated that he will not consent to the time

 7
       extension for the Reply but will consent to an extension of time for SLC to file

 8
       “translated versions of Chinese documents … and would ask the court to wait until

 9
       the record is supplemented with the translated versions before deeming the motion

10
       fully briefed.”

11
             On February 7, 2019, the Court approved a stipulated schedule for briefing on

12
       SLC’s Petition to Confirm Arbitration Award (the “Petition,” Dkt. No. 1) (Dkt. No.

13
       24), which allowed Jia until March 4, 2019—more than two months after Jia filed a

14
       Waiver of Service—to oppose the Petition (Dkt. No. 14), but which preserved the

15
       seven-day period for SLC to file a Reply. Jia’s memorandum in opposition, filed on

16
       March 4, 2019 (the “Opposition”, Dkt. No. 25), fails to raise any defense to

17
       recognition of the Award under the Convention on the Recognition and Enforcement

18
       of Foreign Arbitral Awards (the “New York Convention”). Instead, it argues that

19
       the Court should deny or delay confirmation because (1) SLC assigned the Award

20
       to a non-party, Taoyun Capital Group Co., Ltd. (“Taoyun”), which has not been

21
       joined to the proceedings; (2) Taoyun has discharged Jia’s liability under the Award

22
       to offset unrelated debts owed to other companies controlled by Jia; and (3) other

23
       litigation pending in the People’s Republic of China “will substantially impact the

24
       outcome” (Dkt. No. 25 at 2) of this proceeding.

25
             These arguments are founded on factual misrepresentations and omissions.

26
       To explain these defects, SLC will need to collect, and may need to arrange for the

27

28                                           1
                         MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 5 of 6 Page ID #:464



       translation of, additional Chinese documents. These documents will demonstrate
 1     that:
 2             • SLC’s purported “assignment” to Taoyun (1) contained an explicit carve-
 3                out for the arbitration claim and (2) in any event, was never perfected (and
 4                the same issue was raised before and rejected by the arbitral tribunal);
 5             • the agreement with Taoyun that Jia says discharged the arbitration claim
 6                was made before the arbitration claim was purportedly even transferred to
 7                Taoyun; and
 8             • the pending litigation in China is not a proceeding to set aside the Final
 9                Award—the time period for which expired long ago on July 22, 2018—
10                and is therefore irrelevant to confirmation under the New York Convention.
11             To demonstrate these facts to the Court, SLC will need to present the Court
12     with the documents pertaining to unrelated—and, until the filing of Jia’s Opposition,
13     unraised—transactions and proceedings in China. Jia acknowledges that collecting
14     and presenting the Court with these additional records is needed to respond to his
15     arguments and, as a result, he consents to an extension of 21 days to allow SLC to
16     do so. But he insists that SLC file its Reply 21 days before the documents are
17     collected and translated. Because the very purpose of the Reply is to refer the Court
18     to and explain these documents, Jia’s proposal to extend only the time for
19     supplemental evidence but not for SLC’s Reply does not comport with common
20     sense. Nor would the proposed extension prejudice Jia’s interests in any way
21     because Jia agrees that the motion would not be deemed fully briefed until after the
22     new evidence is filed.
23             SLC estimates that it needs about 14 additional days to collect and possibly
24     obtain certified translations of documents from the Chinese proceedings and other
25     Chinese records. Out of an abundance of caution, to permit SLC time to assess the
26     translations and incorporate them into its Reply, and to minimize the risk of
27     burdening the Court for a second extension if SLC encounters delays in the
28                                            2
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 28 Filed 03/07/19 Page 6 of 6 Page ID #:465



       translation process, SLC respectfully requests an extension of 21 days to the current
 1     deadline for its Reply to April 1, 2019.
 2

 3     Dated: March 7, 2019                   KOBRE & KIM
 4

 5                                            By:    /s/ Christopher Cogburn
                                                    Christopher Cogburn*
 6                                                  christopher.cogburn@kobrekim.com
                                                    *Admitted pro hac vice
 7                                                  KOBRE & KIM LLP
                                                    800 Third Avenue
 8                                                  New York, New York 10022
                                                    Telephone: (212) 488-1200
 9
                                              Attorneys for Petitioner
10                                            Shanghai Lan Cai Asset
11                                            Management Co, Ltd.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           3
                         MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
